UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1916



SANDRA LYNN VON LOETZEN BENNIE,

                Plaintiff - Appellant,

          v.


GENERAL MOTORS, ESIS/GMM Central Claims,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-01182-DKC)


Submitted:   September 24, 2008           Decided:   October 10, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Lynn von Loetzen Bennie, Appellant Pro Se.   Edward J.
Longosz, II, Laura Stover, ECKERT, SEAMANS, CHERIN & MELLOTT,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sandra Lynn von Loetzen Bennie appeals the district

court’s order granting Defendant’s motion for summary judgment and

dismissing this products liability action.          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          von Loetzen Bennie v.

General Motors Corp., No. 8:06-cv-01182-DKC (D. Md. Aug. 9, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2